DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of (i-b) the surface modification of the granulated composite of claim 13, not including PVA of claim 14) in the reply filed on 3/22/2021 remains acknowledged.
Claims 3, 9-12, 14 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/22/2021.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 13 & 15 is/are rejected under 35 U.S.C. 102((a)(1) &(a)(2)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Farsi (WO 2013/098576 A1; 2013 July; filed 2011; cited in a prior Office action), as evidenced by Liang et al. (“The Study of Formation of a Small Amount of Sorbitol in Bulk Drug Mannitol”; 2007; Journal of Mathematical Medicine; 20(6); 854-857; IDS 11/7/2019 reference Cite 7, concise explanation of relevance provided in English); or, in the alternative, under 35 U.S.C. 103 as obvious over Farsi (WO 2013/098576 A1; 2013 July; filed 2011; cited in a prior Office action), in view of Liang et al. (“The Study of Formation of a Small Amount of Sorbitol in Bulk Drug Mannitol”; 2007; Journal of Mathematical Medicine; 20(6); 854-857; IDS 11/7/2019 reference Cite 7, concise explanation of relevance provided in English); and Sugimoto et al. (US 2011/0229570 A1; 2011; IDS 11/7/2019 reference Cite 4).
Farsi teaches immediate release pharmaceutical composition comprising valsartan (a drug), low-substituted hydroxypropyl cellulose, and at least one pharmaceutical acceptable excipient, wherein the composition is prepared by wet granulation (abstract).  Pharmaceutically acceptable excipient choices include diluent (4:35-36); diluent choices include lactose, and mannitol as alternative choices (5:5-7).  Immediate release tablet composition containing, inter alia, valsartan, low-substituted hydroxypropyl cellulose and diluent selected from a group that includes the alternatives mannitol and lactose (claim 17).
Low-substituted hydroxypropyl cellulose (L-HPC) has hydroxyl-propoxy content from 5-15%, more preferably from 8-11%, in one preferred embodiment, the hydroxyl-propoxy content is 11% (4:24-28).

For the mannitol diluent, in view of the Example 1 formulation provides blaze marks for the alternative formulation with mannitol in the intragranular location and L-HPC + mannitol in the extragranular location, each mannitol amounts corresponding to the exemplary lactose amounts.  Thus, the instant claimed structure is taught by Farsi.  
With respect to the disintegration time being less than 30 seconds, the Examiner notes that the required components of the claimed rapid release tablet are taught by Farsi.  Accordingly, the Examiner presumes that the properties claimed are characteristic of the recited structure of the claims 
See MPEP 2112.01 (I): When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed inherent.
In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph).
Furthermore, the examples prepared with lactose have disintegration times of 45-60 seconds (11: Examples 1 & 5 in Table of Example 6).  Modification to mannitol as diluent would result in modification of this disintegration time.  However 45-60 seconds is close to the claimed less than 30 seconds, rendering the disintegration time prima facie obvious based on the close disintegration times.
MPEP 2144.05 (I): 
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); (emphasis added).


D-sorbitol is known to be present in synthetic mannitol as indicated by Liang et al. (“The Study of Formation of a Small Amount of Sorbitol in Bulk Drug Mannitol”; 2007; Journal of Mathematical Medicine; 20(6); 854-857; IDS 8/22/2018 reference, concise explanation of relevance provided).  Liang indicates that more or less a trace amount of sorbitol (<1%) was found when determining content of D-mannitol according to methods of the US pharmacopoeia, the British Pharmacopoeia and the European Pharmacopoeia; this is inevitably present more or less as a trace amount when the D-mannitol is prepared via chemical synthesis methods.  The Examiner construes “more or less <1%” to substantially overlap with the amended 0.81% or less, a teaching with sufficient specificity for anticipation of the claimed amount.  Thus, this is an evidentiary reference documenting D-mannitol routinely meets the recited maximum amount of D-sorbitol.  Accordingly, this reference is consistent with application of Farsi to anticipate and alternately render obvious the claims.
Even if it were argued that Liang establishes up to 1% of sorbitol is present in some mannitol products (the Examiner does not read non-English languages), i.e., slightly above the maximum permitted by amended claim 1 (which is not the position being adopted), it still would have been obvious to purify the D-mannitol source before 
Sugimoto teaches tablets that are prepared using various excipient materials.  Included in testing are D-mannitol and Sorbitol. Table 1 documents that the Tablet obtained using D-mannitol has a wetness time of 18 s, whereas the tablet using sorbitol has a wetness time >300s.  
Thus, based on the comparisons of Sugimoto the presence of even 1% of sorbitol as a contaminant would have been expected to negatively affect the dissolution time of the Farci tablets (adding greater than 3 s to wetting/dissolution, if wetting time added is proportional to amount of mannitol as an impurity, calculated from wetting times of Sugimoto, based on simple linear time/concentration approximation), providing motivation to reduce the level of sorbitol by, say, a factor of 5 or 10 (to achieve an added contribution to wetting/dissolution of less than 1 s); i.e., motivation for purifying to a maximum of 0.2 or 0.1% sorbitol relative to the D-mannitol used, in order to minimize the contribution of trace amount of the impurity sorbitol to slowing dissolution of the mannitol formulations prepared.

Applicant argues:
Applicant respectfully traverses this rejection. 
The Examiner refers to Example 1 of Farsi and states "[t]he mixture of intragranular covered by extragranular mixture was tableted (7: 11-17). The intragranular lactose compares to location of the instant claimed second mannitol; the extragranular lactose compares to location of the instant claimed first mannitol. 
Applicant respectfully disagrees. Claim 13 is directed to a rapid release tablet comprising a drug and a granulated composite. The granulated composite comprises the second D-mannitol on the inside 
Example 1 of Farsi describes a very different composition. A mixture of the lactose (i.e., second lactose) and valsartan (i.e., drug) was granulated with water and the wet granules were dried to obtain dried granules. A sieved powdery mixture of lactose (i.e., first lactose), low substituted hydroxypropyl cellulose (L-HPC) and colloidal silica dioxide was mixed with the dried granules. Thus, when the powdery mixture is mixed with the dried granules, another mixture is generated. The Examiner is incorrect to state "the mixture of intragranular covered by extragranular mixture" because there is no granulated composite comprising the inner layer and the coating, there is just a mixture. In other words, Farsi fails to teach or suggest a granulated composite comprising two layers. In fact, Farsi uses the term "extragranular" which strongly implies that that the powdery mixture is not part of the granules. Farsi does not describe any type of coating operation such as spraying of an aqueous dispersion. Hence, the instant claimed structure is not taught by Farsi. 
In addition, Farsi does not teach a tablet comprising a drug and a granulate composite because the drug is contained within the granulated composite. 
Further, Farsi teaches that the lactose can be replaced by mannitol or sorbitol as the diluent (the first paragraph on page 5). Thus, Farsi treats the sorbitol as an alternative to the mannitol so that Farsi does not provide any motivation to purify the D-mannitol source for removing about 1% (as evidenced by Liang) of D-sorbitol. 
The Examiner states "[w]ith respect to the disintegration time being less than 30 seconds, the Examiner notes that the required components of the claimed rapid release tablet are taught by Farsi. Accordingly, the Examiner presumes that the properties claimed are characteristic of the recited structure of the claims." Applicant respectfully disagrees. As stated above, the instant claimed structure is not taught by Farsi. Thus, it cannot be presumed that the Farsi composition has a disintegration time of less than 30 seconds. 
Liang describes "[a]s for chemical synthesis methods, no matter what raw materials are used to produce D-mannitol, it is inevitable that a trace amount of sorbitol exists. We collected domestic and foreign products, compared their qualities by HPLC, and found that these products contained more or less a trace amount (<1 %) of sorbitol" (the second paragraph of "Concise Explanation of Relevance"). Liang also describes "<1%" in the last paragraph of the right column on page 856. 
Liang teaches that domestic and foreign products of D-mannitol contain more or less of a trace amount (<1 %) of sorbitol. A person of ordinary skill in the art could not recognize the significance, for example, between 1.000% and 0.999%, so that a person of ordinary skill in the art understands that domestic and foreign products of D-mannitol inevitably contain about 1% of sorbitol. As Liang teaches nothing other than "<1%", the Examiner's interpretation "[t]he Examiner construes <1 % to be 0.9 or less" is beyond the disclosure of Liang. Nevertheless, claims 1 and 13 are amended by replacing "0.9% by 
Further, the Examiner is incorrect when presuming that the D-mannitol containing formulations of Farsi do not contain D-sorbitol because there is no mention of D-sorbitol, particularly in light of Liang cited by the Examiner, which teaches that it is inevitable that trace amounts of sorbitol are present in D-mannitol. 
Sugimoto describes the tablet obtained using D-mannitol has a wetness time of 18 seconds, and the tablet obtained using sorbitol has a wetness time of >300 seconds. 
The Examiner states "[t]hus, based on the comparison of Sugimoto the presence of even I% of sorbitol as a contaminant would have been expected to negatively affect the dissolution time of the Tanoue tablets". 
As Tanoue et al. (WO 2013/058409) is not cited in the present Office Action, and relates to not a rapid release tablet but a sustained release preparation, Applicant assumes the Examiner meant to refer to the Farsi tablets. 
Because Sugimoto is silent about the source of D-mannitol, D-mannitol having a wetness time of 18 seconds is likely to contain about 1% of sorbitol as evidenced by Liang. Thus, the Examiner is incorrect to say that the presence of even 1% of sorbitol as a contaminant would have been expected to negatively affect the dissolution time. The results of Sugimoto do not provide any motivation to purify the D-mannitol source for removing about 1% of D-sorbitol when the formulation comprising D-mannitol already had a wetness time of 18 seconds. 
In addition, Farsi teaches that the lactose can be replaced by mannitol or sorbitol as the diluent (the first paragraph on page 5). The results of Sugimoto contradict the teaching of Farsi, or alternatively, the tablets of Farsi have different structures from those of Sugimoto. In either case, a person of ordinary skill in the art would not combine the teaching of Farsi with that of Sugimoto. 
For at least the reasons described above, Applicant submits that a prima facie case of obviousness has not been established as the cited references, taken alone or together, do not teach or suggest each of the recitations of the present claims and do not provide any motivation to modify the teachings of the references to produce the presently claimed invention.

This is not persuasive.  
With respect to the argument that Farsi does not teach a coated granulate, the Examiner notes that the claims do not require this construction; independent claim 13 recites “… granulated composition is surface-modified by covering a surface…”  The structure taught:

For the mannitol diluent, in view of the Example 1 formulation [Farci] provides blaze marks for the alternative formulation with mannitol in the intragranular location and L-HPC + mannitol in the extragranular location, each mannitol amounts corresponding to the exemplary lactose amounts.  Thus, the instant claimed structure is taught by Farsi.  
 The claimed structure requires granulated composition with “second” D-mannitol be “surface-modified by covering a surface” with L-HPC and “first” D-mannitol (first and second have no specific meaning, except to track the two different D-mannitol fractions).  Thus, Farci is reasonably relied on as teaching granules containing the required intragranular mannitol, with is mixed with L-HPC and mannitol mixture (extragranular).  This is compressed into tablets; i.e., the L-HPC/mannitol mixture covers the granules.  This satisfies the claimed language “second” D-mannitol (as part of the granules) is “surface-modified by covering a surface” with L-HPC and “first” D-mannitol mixture.
The Examiner notes that if Applicant desires coverage of the structure implied by a “coating operation such as spraying of an aqueous dispersion”, then such a structure .
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a structure where there is a “coating operation such as spraying of an aqueous dispersion” required in the claimed tablet) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding the allegation that, in addition, Farsi does not teach a tablet comprising a drug and a granulate composite because the drug is contained within the granulated composite, the Examiner notes that there is no requirement in the claims that the drug be separate from granulated composite.
Regarding the argument
Further, Farsi teaches that the lactose can be replaced by mannitol or sorbitol as the diluent (the first paragraph on page 5). Thus, Farsi treats the sorbitol as an alternative to the mannitol so that Farsi does not provide any motivation to purify the D-mannitol source for removing about 1% (as evidenced by Liang) of D-sorbitol. 

Mannitol in the Farsi tablets is the embodiment relied on.  Farci does not teach the presence of D-sorbitol.  The Examiner presumes the mannitol has 0.81% or less D-sorbitol with it, based on the evidence Liang that mannitol typically contains more or less <1% (less than 0.9% suggests 0.81% or less).  However, even if the 0.81% or less threshold of sorbitol were considered not to be taught with sufficient specificity for anticipation, it would have been obvious to purify the mannitol used, because of the 
Liang discussed <1% sorbitol “more or less”.  Because 1 is represented to 1 significant figure, it is improper to add 3 or 4 significant figures to what is taught.  Because the rest of Liang is not in English, the Examiner cannot resolve the significance.  However, based on the two paragraphs provided by Applicant in English, the rejection provides a reasonable basis that less than <1% suggests 0.8% or less, i.e., a range clearly overlapping with the claimed threshold.  Thus, the claimed range is considered taught (in some samples of mannitol) with sufficient specificity for anticipation.  However, even if the view were adopted that the amount is about 1%, just above the amended maximum, the rejection also provides an alternate obviousness basis, for purification, motivated by the clear documentation of substantially longer tablet dissolution, more than 17 fold longer for sorbitol relative to mannitol.  The skilled artisan would have reasonably expected that 1% sorbitol would add more than 3 seconds to dissolution time (based on presumed linear contribution of concentration to wetting/dissolution/disintegration time).  Because 3 seconds would have a measurable slowing of dissolution rate, the consideration provides a motivation to purify the mannitol to 0.2% or 0.1% or less, where contribution to disintegration time would have been much less pronounced.
In re Bergstrom, 427 F.2d 1394, 166 USPQ 256 (CCPA 1970). Purer forms of known products may be patentable, but the mere purity of a product, by itself, does not render the product nonobvious. 
In the instant case, the substantial contribution to slow tablet dissolution when even 1% sorbitol is present in the mannitol is recognized by consideration of the prior art; this, in turn, motivates purification, at least to a level of 0.2 or 0.1% sorbitol impurity, of the mannitol, below the maximum claimed sorbitol amount of the amended independent claim.  Thus, the Examiner does not consider the amended claimed sorbitol 0.81% threshold to render the claims patentable.
The Examiner agrees that reference was intended to Farsi, not Tanoue, apparent from the context of the rejection.
Applicant alleges the teachings of: 
Sugimoto contradict the teaching of Farsi, or alternatively, the tablets of Farsi have different structures from those of Sugimoto. In either case, a person of ordinary skill in the art would not combine the teaching of Farsi with that of Sugimoto.
The Examiner fails to see how Sugimoto contradicts Farci; this allegation is not developed by the argument.  Certainly, the tablet structures of some Sugimoto tablets are simpler than those of Farci.  But, the skilled artisan would have been made aware, based on evidence of Table 1, that a tablet with D-mannitol wets/dissolves/disintegrates in 18 seconds, whereas the comparable sorbitol tablet wets/dissolves/disintegrates in 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994. The examiner can normally be reached M-Th 6:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY P THOMAS/Primary Examiner, Art Unit 1611